Citation Nr: 0700685	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an earlier effective date prior to June 9, 
2003, for the grant of service connection for a surgical scar 
on the right forearm, to include whether clear and 
unmistakable error (CUE) exists in a December 1972 rating 
decision and an August 1993 rating decision.   
.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
a surgical scar on the right forearm and assigned a 10 
percent disability evaluation effective from June 9, 2003.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a December 1972 rating decision, the RO granted 
service connection for residuals of a right distal third 
radius fracture and assigned a noncompensable evaluation 
effective from June 30, 1972, but did not assign a separate 
10 percent disability evaluation for a surgical scar on the 
right forearm.  

3.  In the December 1972 rating decision, the RO contemplated 
findings in the service medical records and on an October 
1972 VA examination report in its assignment of a 
noncompensable evaluation pursuant to Diagnostic Code 5212.  
The decision is supported by evidence then of record and was 
consistent with the law and regulations then in effect.

4.  In an August 1993 rating decision, the RO continued the 
noncompensable evaluation assigned for residuals of a 
fracture of the right arm and did not assign a separate 10 
percent disability evaluation for his surgical scar on the 
right forearm.  

5.  In the August 1993 rating decision, the RO contemplated 
findings in the veteran's VA medical records in its 
continuation of a noncompensable evaluation pursuant to 
Diagnostic Code 5212.  The decision is supported by evidence 
then of record and was consistent with the law and 
regulations then in effect.

6.  A formal or informal claim for service connection for a 
surgical scar on the right forearm was not received prior to 
the informal claim filed on June 9, 2003.


CONCLUSIONS OF LAW

1.  A December 1972 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006).

2.  An August 1993 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006).

3.  The requirements for an effective date prior June 9, 
2003, for the grant of service connection for a surgical scar 
of the right forearm have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claim for an 
earlier effective date.  However, as will be discussed below, 
the Board has determined that there is no legal entitlement 
to the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice provisions 
and duty to assist provisions are inapplicable.  See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision." 38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that June 9, 
2003, is the correct date for the grant of service connection 
for a surgical scar on the right forearm.  While the veteran 
has alleged that he is entitled to an earlier effective date 
for his award of service connection, there is no basis under 
the governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  

At the outset, the Board notes that the veteran has claimed 
that CUE exists in the December 1972 rating decision which 
granted service connection for residuals of a right distal 
third radius fracture and assigned a noncompensable 
evaluation effective from June 30, 1972.  He has also claimed 
that CUE exists in the August 1993 rating decision that 
continued the noncompensable evaluation assigned for his 
service-connected right arm fracture.  

The Board does observe that an October 1972 VA examination 
found the veteran to have a four inch operative scar on the 
right forearm that was well-healed and not adherent.  
However, the December 1972 rating decision specifically 
contemplated these findings and assigned him a noncompensable 
evaluation under Diagnostic Code 5212.   The Board can find 
no governing authority in effect at the time of the December 
1972 rating decision that would have mandated that service 
connection be separately established for scars in light of 
the October 1972 VA examination findings.  

The Board also observes that VA medical records dated in 
March 1993 mention a scar; however, the August 1993 rating 
decision contemplated those treatment records in its 
continuation of the noncompensable evaluation.  Once again, 
the Board can find no governing authority in effect at the 
time of the March 1993 rating decision that would have 
mandated that service connection be separately established 
for a scar in light of the VA medical records dated in March 
1993.  

Consequently, it appears that the veteran is essentially 
requesting that the Board reweigh or reevaluate the evidence 
and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is 
not clear and unmistakable error.  Russell, 3 Vet. App at 
313.  Therefore, the Board concludes that the December 1972 
and August 1993 rating decisions were reasonable based upon 
the record and governing laws and regulations, as they 
existed in December 1972 and August 1993.

Based on the foregoing, the Board finds that the December 
1972 and August 1993 rating decisions were supported by 
evidence then of record and were consistent with the law and 
regulations then in effect.  Therefore, the Board concludes 
that the December 1972 and August 1993 rating decisions were 
not clearly and unmistakably erroneous and cannot be revised 
or reversed based on CUE.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2006).
Having found that there is no CUE in December 1972 and August 
1993 rating decisions, the Board has also considered whether 
the veteran is entitled to an earlier effective date based on 
the date of his claim.  

Liberally construed, the veteran first presented his claim 
for service connection for a scar on the right forearm in a 
VA Form 21-526 received on June 9, 2003.  The record does not 
contain any earlier statement or action indicating an intent 
to file a claim.  Prior to that date, the veteran had never 
even mentioned his scars in any of his submissions to the VA.  

The Board does observe that an October 1972 VA examination 
revealed a scar on the veteran's right forearm and that VA 
medical records dated in March 1993 also indicated that he 
had a scar.  However, the veteran did not submit a claim 
within one year of the examination or treatment.  VA 
regulations provide that the date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or where a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157(b)(1).  Therefore, the 
Board finds that the veteran did not express intent to file a 
claim for service connection for a scar on the right forearm 
following his VA examination in October 1972 or VA treatment 
in March 1993.   

In summary, the veteran's statements and the medical evidence 
dated prior to June 9, 2003, did not demonstrate an intent to 
raise an informal claim for a scar on the right forearm.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the formal claim filed on June 9, 
2003.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to June 9, 2003, for the grant of 
service connection for a surgical scar on the right forearm.





ORDER

An effective date prior to June 9, 2003, for the grant of 
service connection for a surgical scar on the right forearm 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


